UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 or ¨ Transition Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:001-33399 Comverge, Inc. (Exact name of Registrant as specified in its charter) Delaware 22-3543611 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5390 Triangle Parkway, Suite 300 Norcross, Georgia (Address of principal executive offices) (Zip Code) (678) 392-4954 (Registrant’s telephone number including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. (See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act). (Check one): Large accelerated filer¨Accelerated filer xNon-accelerated filer¨(Do not check if a smaller reporting company)Smaller Reporting Company ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x There were 25,321,696 shares of the Registrant’s common stock, $0.001 par value per share, outstanding on April 28, 2011. Comverge, Inc. Index to Form 10-Q Page PartI- Financial Information Item1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures About Market Risk 27 Item4. Controls and Procedures 27 PartII- Other Information Item1. Legal Proceedings 28 Item1A. Risk Factors 28 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item6. Exhibits 29 Index to Form 10-Q COMVERGE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Restricted cash Marketable securities - Billed accounts receivable, net Unbilled accounts receivable Inventory, net Deferred costs Other current assets Total current assets Restricted cash Property and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities Accounts payable $ $ Accrued expenses Deferred revenue Current portion of long-term debt Other current liabilities Total current liabilities Long-term liabilities Deferred revenue Long-term debt Other liabilities Total long-term liabilities Shareholders' equity Common stock, $0.001 par value per share, authorized 150,000,000 shares;issued 25,322,816 and outstanding 25,291,073, shares as of March 31, 2011 and issued 25,355,223 and outstanding 25,329,118 shares as of December 31, 2010 25 25 Additional paid-in capital Common stock held in treasury, at cost, 31,743 and 26,105 shares as of March 31, 2011 and December 31, 2010, respectively ) ) Accumulated deficit ) ) Accumulated other comprehensive income - 11 Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Index to Form 10-Q COMVERGE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (Unaudited) Three Months Ended March 31, Revenue Product $ $ Service Total revenue Cost of revenue Product Service Total cost of revenue Gross profit Operating expenses General and administrative expenses Marketing and selling expenses Research and development expenses Amortization of intangible assets Operating loss ) ) Interest and other expense, net 62 Loss before income taxes ) ) Provision for income taxes 15 60 Net loss $ ) $ ) Net loss per share (basic and diluted) $ ) $ ) Weighted average shares used in computation The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Index to Form 10-Q COMVERGE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation Amortization of intangible assets Stock-based compensation Other Changes in operating assets and liabilities: Billed and unbilled accounts receivable, net Inventory, net ) ) Deferred costs and other assets ) ) Accounts payable ) Accrued expenses and other liabilities ) ) Deferred revenue Net cash used in operating activities ) ) Cash flows from investing activities Changes in restricted cash Purchases of marketable securities - ) Maturities/sales of marketable securities Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Repayment of debt facility ) ) Other 54 ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for interest $ $ Supplemental disclosure of noncash investing and financing activities Recording of asset retirement obligation $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Index to Form 10-Q COMVERGE, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (in thousands, except share and per share data) 1. Description of Business and Basis of Presentation Description of Business Comverge, Inc., a Delaware corporation, and its subsidiaries (collectively, the “Company”), provide intelligent energy management solutions that enable energy providers and consumers to optimize their power usage and meet peak demand.The Company delivers its intelligent energy management solutions through a portfolio of hardware, software and services.The Company has two operating segments: the Residential Business segment and the Commercial & Industrial, or C&I, Business segment. Basis of Presentation The condensed consolidated financial statements of the Company include the accounts of its subsidiaries. These unaudited condensed consolidated financial statements have been prepared by management in accordance with accounting principles generally accepted in the United States and with the instructions to Form 10-Q and Article 10 of Regulation S-X. In the opinion of management, the unaudited condensed consolidated financial statements reflect all adjustments considered necessary for a fair statement of the Company’s financial position as of March 31, 2011 and the results of operations for the three months ended March 31, 2011 and 2010, and cash flows for the three months ended March 31, 2011 and 2010, consisting only of normal and recurring adjustments. All significant intercompany transactions have been eliminated in consolidation. Operating results for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2011. The interim condensed consolidated financial statements do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. For further information, refer to the Company’s consolidated financial statements and footnotes thereto for the year ended December 31, 2010 on Form 10-K filed on March 9, 2011. The condensed consolidated balance sheet as of December 31, 2010 was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States. 2. Significant Accounting Policies and Recent Accounting Pronouncements Revenue Recognition - Residential Business The Company sells intelligent energy management solutions directly to utilities for use and deployment by the utility. The Company recognizes revenue for such sales when delivery has occurred or services have been rendered and the following criteria have been met: persuasive evidence of an arrangement exists, the price is fixed or determinable, delivery has occurred and collection is probable. 4 Index to Form 10-Q The Company has certain contracts which are multiple element arrangements and provide for several deliverables to the customer that may include hardware, software and services, such as installation of the hardware, marketing, program management and hosting. The Company evaluates each deliverable to determine whether it represents a separate unit of accounting.A deliverable constitutes a separate unit of accounting when it has stand-alone value and there are no customer-negotiated refunds or return rights for the delivered elements.The separate deliverables in these arrangements meet the separation criteria.The contract consideration for these multiple element arrangements is allocated to the units of accounting based on the relative selling prices of all of the deliverables in the arrangement using the hierarchy of Vendor Specific Objective Evidence (VSOE), Third Party Evidence (TPE) or Estimated Selling Price (ESP).VSOE of fair value is based on the price charged when the element is sold separately. TPE of selling price is established by evaluating largely interchangeable competitor products or services in stand-alone sales to similarly situated customers. ESP is established considering multiple factors including, but not limited to list price, gross margin analysis and internal costs.Allocation of the consideration is determined at arrangement inception on the basis of each unit’s relative selling price.Once an allocated fair value is established for each unit of accounting, the contract deliverables are scoped into the appropriate accounting guidance for revenue recognition. The Company enters into long-term contracts with utilities in which the Company typically owns the underlying intelligent energy management network and provides its customer with electric capacity during the peak season. The Company defers revenue and the associated cost of revenue related to these Virtual Peaking Capacity, or VPC, contracts until such time as the annual contract payment is fixed or determinable. The Company invoices VPC customers on a monthly or quarterly basis throughout the contract year. The VPC contracts require the Company to provide electric capacity through demand reduction to utility customers, and require a measurement and verification of such capacity on an annual basis. Contract years typically begin at the end of a control season (generally, at the end of a utility’s summer cooling season that correlates to the end of the utility’s peak demand for electricity) and continue for twelve months thereafter.Once a utility’s customer, or program participant, enrolls in one of the Company’s VPC programs, the Company installs hardware at the participant’s location. The cost of the installation and the hardware are capitalized and depreciated as cost of revenue over the remaining term of the contract with the utility, which is shorter than the operating life of the equipment.The Company also records telecommunications costs related to the network as cost of revenue.The cost of revenue is recognized contemporaneously with revenue. The current deferred revenue and deferred cost of revenue as of March 31, 2011 and December 31, 2010 are provided below: March 31, December 31, Deferred revenue: VPC contract related $ $ Other Current deferred revenue $ $ Deferred cost of revenue: VPC contract related $ $ Other Current deferred cost of revenue $ $ 5 Index to Form 10-Q Revenue Recognition - Commercial & Industrial Business The Company enters into agreements to provide demand response services. The demand response programs require the Company to provide electric capacity through demand reduction when the utility or independent system operator calls a demand response event to curtail electrical usage. Demand response revenues are earned based on the Company’s ability to deliver capacity. In order to provide capacity, the Company manages a portfolio of commercial and industrial end users’ electric loads. Capacity amounts are verified through the results of an actual demand response event or a customer initiated demand response test.The Company recognizes revenue and associated cost of revenue in its demand response services at such time as the capacity amount is fixed or determinable. The Company records revenue from capacity programs with independent system operators. The capacity year for its primary capacity program spans from June 1st to May 31st annually. For participation, the Company receives cash payments on a monthly basis in the capacity year. Participation in the capacity program requires the Company to respond to requests from the system operator to curtail energy usage during the mandatory performance period of June through September, which is the peak demand season. The annual payments for a capacity year are recognized during each month of the performance period, once the revenue is fixed or determinable. The Company enters into agreements to provide base load capacity. Energy efficiency revenues are earned based on the Company’s ability to achieve committed capacity through base load reduction. In order to provide capacity, the Company delivers and installs energy efficiency management solutions. The base load capacity contracts require the Company to provide electric capacity to utility customers, and include a measurement and verification of such capacity in order to determine contract consideration. The Company defers revenue and associated cost of revenue until such time as the capacity amount, and therefore the related revenue, is fixed or determinable. Once the capacity amount has been verified, the revenue is recognized. If the revenue is subject to penalty, refund or an ongoing obligation, the revenue is deferred until the contingency is resolved and/or the Company has met its performance obligation. Certain contracts contain multiple deliverables, or elements, which require the Company to assess whether the different elements qualify for separate accounting. The separate deliverables in these arrangements meet the separation criteria. Revenue from time-and-materials service contracts and other services are recognized as services are provided. Revenue from certain fixed price contracts are recognized on a percentage-of-completion basis, which involves the use of estimates. If the Company does not have a sufficient basis to measure the progress towards completion, revenue is recognized when the project is completed or when final acceptance is received from the customer. The Company also enters into agreements to provide hosting services that allow customers to monitor and analyze their electrical usage. Revenue from hosting contracts is recognized as the services are provided, generally on a recurring monthly basis. 6 Index to Form 10-Q Comprehensive Loss The Company reports total changes in equity resulting from revenues, expenses, and gains and losses, including those that do not affect the accumulated deficit. Accordingly, other comprehensive loss includes those amounts relating to unrealized gains and losses on investment securities classified as available for sale. The components of comprehensive loss are as follows: Three Months Ended March 31, Net loss $ ) $ ) Unrealized loss on marketable securities - (9
